Title: Edmund Randolph to Edmond Charles Genet, 5 February 1794
From: Randolph, Edmund
To: Genet, Edmond Charles



Philadelphia Feby. 5. 1794
Sir

I do myself the honor of informing you that the French Ship L’Orient of Bengal now lying in the port of Philadelphia attracts the attention omit these words (and excites the suspicion) of the Executive. It is represented that on her arrival she was a private ship the property of the French East India company and though armed was without a public Commission (had a complete military equipment and belonged to the East India Company) (of L’Orient) omit—that possession has been since taken of her under your authority for the use of the French Nation—that as an Evidence of her being destined to be used on public service the uniform of France appears to be worn by those who are attached to her and that she is to be commissioned here to cruise upon the other belligerent Powers. This last circumstance when connected with those preceding will if it be true be immediately seen to infringe the rules prescribed by the President of The UStates, and therefore (deserves an inquiry on =demands an explicit declaration  =our part that it is deemed inadmissible, and the expression of an our part. You will permit me to hope for an answer whether a =expectation that if any such intention has been entertained it will be renounced Commission has been and is intented to be given to the L’Orient to cruise on the enemies of France—and I ask this the rather because a =and that no appearances will continue to exist of a nature to excite candid Exposition on one side of what produces suspicion, and a =inquietude here or suspicions elsewhere of the Candour of the UStates. A similar reply on the other promises a continuance of that harmony =reliance is entertained that no embarrassment will in this instance be occasioned which it will always be my wish to maintain.) =to the Government.
Note at foot
Corrections are proposed according to the Interlineations. The word harmony which has a personal reference to Mr Genet appears particularly exceptionable under the circumstances.

A Hamilton


☞ The corrections proposed are the interlineations marked thus =.

